UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2544



GUSSIE MINUS,

                                            Plaintiff - Appellant,

          versus


DAK AMERICAS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Robert S. Carr, Magistrate Judge.
(CA-03-4029-2-18)


Submitted:   March 2, 2005                 Decided:   April 6, 2005


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gussie Minus, Appellant Pro Se. Stacy Kaplan Wood, PARKER, POE,
ADAMS & BERNSTEIN, L.L.P., Charlotte, North Carolina; James Walker
Coleman, IV, PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gussie Minus appeals the report and recommendation of the

magistrate judge recommending summary judgment in favor of DAK

Americas in Minus’ employment discrimination action.            We dismiss

the appeal for lack of jurisdiction. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The report and recommendation from

which Minus appeals does not constitute an order over which this

court may exercise jurisdiction.      We therefore dismiss the appeal.

We deny all pending motions and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 2 -